Citation Nr: 1208536	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-37 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major depressive disorder.  

2.  Entitlement to a rating in excess of 20 percent for cervical spondylosis with herniated nucleus pulposus and postoperative anterior cervical fusion, to include whether the reduction from 30 percent to 20 percent, effective September 1, 2009, was proper.  

3.  Entitlement to an effective date earlier than August 2, 2005 for the grant of an increased, 30 percent rating for cervical spondylosis with herniated nucleus pulposus and postoperative anterior cervical fusion.  


REPRESENTATION

Appellant represented by:	Lori W. Kingston, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968 and from February 1971 to April 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the January 2009 rating decision, the RO, in pertinent part, continued a 30 percent rating for major depressive disorder and proposed reducing the rating for the Veteran's service-connected cervical spine disability from 30 percent to 20 percent.  In the June 2009 rating decision, the RO, in pertinent part, implemented the proposed reduction, effective September 1, 2009.  

In June 2011, the Veteran testified before an Acting Veterans Law Judge at the RO (Travel Board hearing).  A transcript of that hearing is of record.  

The Board notes that, subsequent to issuance of the June 2009 statement of the case (SOC) regarding the claim for an increased rating for major depressive disorder, and the January 2011 supplemental SOC (SSOC) regarding the claim for an increased rating for the service-connected cervical spine disability, the Veteran submitted additional evidence and argument.  On the date of the June 2011 hearing, the Veteran submitted a waiver of evidence associated with the claims file subsequent to issuance of the June 2009 SOC and the January 2011 SSOC.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).

The Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in a November 2006 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In February 2009, the Veteran filed a VA Form 21-22 naming AMVETS as his representative.  In March 2009, AMVETS revoked its representation.  In June 2011, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Lori W. Kingston as his representative.  The Board recognizes the change in representation.

During the June 2011 hearing, the Veteran argued that the effective date of the grant of service connection for major depressive disorder assigned in the October 2007 rating decision was incorrect.  The Veteran asserted that the effective date should have been November 15, 2006, as opposed to April 20, 2007, as he signed a VA Form 21-22 in favor of Disabled American Veterans (DAV) on November 14, 2006, and DAV had filed his claim for service connection in November 2006.  The foregoing testimony raises a claim of entitlement to an effective date earlier than April 20, 2007 for the grant of service connection for major depressive disorder on the basis of clear and unmistakable error (CUE) in the October 2007 rating decision.  This matter has not yet been addressed by the RO.  

During the June 2011 hearing, the Veteran also asserted that his benefit payments were to be taken partly from his retirement pay until November 2007, at which point military retirement withholding pay was to stop; however, such withholding did not stop in November 2007.  The Veteran requested that he be refunded payments which were withheld from his retirement pay.  The Veteran and his attorney have also asserted that, while the letter from the RO advising the Veteran of the October 2007 rating decision advised the Veteran that he would be receiving an initial payment covering the period from May through October 2007, he never received this initial payment.  These matters have also not been addressed by the RO.  

Additionally, the Board notes that a claim for service connection for neck cancer was denied in the June 2009 rating decision.  In a December 2010 VA Form 9, the Veteran filed a request to reopen his claim for service connection for cancer of the neck.  In an accompanying statement, the Veteran requested that his claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) be granted.  A TDIU had previously been denied in a December 2005 rating decision.  In a January 2011 letter, the RO advised the Veteran that it was working on his claim for service connection for neck cancer.  The Veteran responded in March 2011 that he did not wish to pursue a claim for service connection for cancer of the head and neck, but that he would do so at a later date.  In a January 2012 letter, classified by the Veteran as a notice of disagreement, the Veteran asserted that he was disagreeing with the denial of service connection for neck cancer.  In this correspondence, the Veteran also appears to raise a claim for compensation for neck cancer and residuals under the provisions of 38 U.S.C.A. § 1151.  These claims have also not been addressed by the RO.  

The issues of entitlement to an effective date earlier than April 20, 2007 for the grant of service connection for major depressive disorder on the basis of CUE in the October 2007 rating decision, entitlement to benefits withheld from retirement pay, entitlement to payment of benefits for major depressive disorder for the period from May through October 2007, a request to reopen a claim for service connection for neck cancer, entitlement to compensation for neck cancer and residuals under the provisions of 38 U.S.C.A. § 1151, and entitlement to a TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

In making the decision to refer the above-mentioned claims to the AOJ for appropriate action, the Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In VAOPGCPREC 6-96 it was also noted that if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. § 19.13(a).  VAOPGCPREC 6-96 (August 16, 1996).   

In a December 2006 notice of disagreement, the Veteran asserted that he was unemployable due to his service-connected cervical spine disability and neck cancer.  During a September 2007 VA examination, the Veteran reported that his chemotherapy and radiation treatments made him too sick to work, and he was currently on too many medications.  As noted above, the Veteran has filed a request to reopen a claim for service connection neck cancer, which has not yet been adjudicated by the AOJ.  Therefore, in light of Rice, VAOPGCPREC 6-96, and the Veteran's assertion of entitlement to TDIU based, in part, on neck cancer, the Board finds that the appropriate action on the Veteran's current request for TDIU consideration is to refer, rather than remand, the matter to the AOJ.

The issues of entitlement to a rating in excess of 20 percent for cervical spondylosis with herniated nucleus pulposus and postoperative anterior cervical fusion, to include whether the reduction from 30 percent to 20 percent, effective September 1, 2009, was proper, and entitlement to an effective date earlier than August 2, 2005 for the grant of an increased, 30 percent, rating for cervical spondylosis with herniated nucleus pulposus and postoperative anterior cervical fusion are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the claim of entitlement to a rating in excess of 30 percent for major depressive disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the claim of entitlement to a rating in excess of 30 percent for major depressive disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  During the June 2011 hearing, the Veteran withdrew from appeal the claim of entitlement to a rating in excess of 30 percent for major depressive disorder.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.


ORDER

The appeal as to the claim of entitlement to a rating in excess of 30 percent for major depressive disorder is dismissed.  


REMAND

As regards the claim for a rating in excess of 20 percent for cervical spondylosis with herniated nucleus pulposus and postoperative anterior cervical fusion, to include whether the reduction from 30 percent to 20 percent, effective September 1, 2009, was proper, the Acting Veterans Law Judge who conducted the June 2011 hearing is no longer employed at the Board.  In January 2012, the Board issued a letter to the Veteran that informed him of this circumstance and that asked him to inform the Board as to whether or not he wanted to attend a new hearing.  See 38 U.S.C.A. § 7107(c) (West 2002).  The Veteran replied in February 2012 that he wanted to attend a videoconference hearing before a Veterans Law Judge at the RO.  Accordingly, the Veteran should be scheduled for the requested hearing.  

Further, in a December 2005 rating decision, the RO, in pertinent part, granted an increased, 30 percent, rating for cervical spondylosis with herniated nucleus pulposus and postoperative anterior cervical fusion, effective August 2, 2005.  In December 2006, the Veteran filed a notice of disagreement (NOD) with the effective date assigned for the grant of the increased, 30 percent rating for his cervical spine disability.  In correspondence dated in April 2007, the RO acknowledged that the Veteran's December 2006 NOD included the issue of an earlier effective date as regards his cervical spine disability.  While the Veteran was furnished an SOC regarding other issues addressed in the December 2005 rating decision, the matter of entitlement to an effective date earlier than August 2, 2005 for the grant of an increased, 30 percent rating for cervical spondylosis with herniated nucleus pulposus and postoperative anterior cervical fusion was not addressed.  In a February 2008 rating decision, the RO denied an earlier effective date for the grant of a 30 percent rating for the service-connected cervical spine disability.  

Despite issuance of the February 2008 rating decision, by filing a timely NOD with the effective date assigned in the December 2005 rating decision, the Veteran has initiated appellate review on this issue.  Nevertheless, the RO has yet to issue an SOC with respect to the claim for an earlier effective date for the grant of an increased, 30 percent rating for cervical spondylosis with herniated nucleus pulposus and postoperative anterior cervical fusion, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his attorney an SOC as regards the claim for an effective date earlier than August 2, 2005 for the grant of an increased, 30 percent rating for cervical spondylosis with herniated nucleus pulposus and postoperative anterior cervical fusion, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue.  

The Veteran and his attorney are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge as regards the claim of entitlement to a rating in excess of 20 percent for cervical spondylosis with herniated nucleus pulposus and postoperative anterior cervical fusion, to include whether the reduction from 30 percent to 20 percent, effective September 1, 2009, was proper.  After the Veteran has been afforded the opportunity for this hearing, the case should be returned to the Board, in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


